PER CURIAM.
Eddie James Harris appeals the denial of his sixth Rule 3.800(a) motion to correct an illegal habitualized sentence. Harris was convicted of strong-arm robbery, a second-degree felony, and sentenced as a habitual offender to 15 years in prison followed by 5 years’ probation. His conviction and sentence were affirmed on appeal. Harris v. State, 589 So.2d 914 (Fla. 5th DCA 1991). Subsequently, he was released on probation, which he violated, and was sentenced to 20 years as a habitual offender, with credit for time served. He has filed numerous pleadings since his incarceration. Once again he attacks his designation as a habitual felony offender. Harris’ belief that he is right, and that the trial court and this court are wrong, does not entitle him to continue to file motions on matters already adjudicated adversely to him. Pursuant to State v. Spencer, 751 So.2d 47, 48-49 (Fla.1999), this court issued a show cause order. After receiving Harris’ response, we affirm the trial court and hold that Harris is barred from further pro se filings in this court. See Isley v. State, 652 So.2d 409, 410 (Fla. 5th DCA 1995) (“Enough is enough.”); Carter v. State, 931 So.2d 1045 (Fla. 4th DCA 2006) (“Appellant’s repeated filing of frivolous appeals is diminishing this court’s ability to consider legitimate claims.”); see also Britt v. State, 931 So.2d 209 (Fla. 5th DCA 2006) (finding defendant’s pro se filings were frivolous, and abuse of process, and a waste of the taxpayers’ money); Glasco v. State, 914 So.2d 512 (Fla. 5th DCA 2005) (recognizing frivolous collateral appeals clog the courts and hurt meritorious appeals by inviting sweeping rulings and by engendering judicial impatience with all defendants).
Accordingly, to conserve judicial resources, we prohibit Harris from filing with this court any further pro se pleadings concerning Eighteenth Judicial Circuit Court Case Number 05-1990-CF-18293-A. The Clerk of this Court is directed not to accept any further pro se filings concerning this case from Eddie *224James Harris, and any more pleadings regarding this case will be summarily rejected by the Clerk unless they are filed by a member in good standing of The Florida Bar. The Clerk is further directed to forward a certified copy of this opinion to the appropriate institution for consideration of disciplinary procedures. See § 944.279(1), Fla. Stat.; Simpkins v. State, 909 So.2d 427, 428 (Fla. 5th DCA 2005).
AFFIRMED; Future Pro Se Filings PROHIBITED; Certified Opinion Forwarded to Department of Corrections.
THOMPSON, MONACO and LAWSON, JJ., concur.